Arthur H. Healey, J.,
concurring. In our earlier opinion in this case, I concurred in the result reached by the majority. McNamee v. Woodbury Congregation of Jehovah’s Witnesses, 193 Conn. 15, 24, 475 A.2d 262 (1984) (Healey, J., concurring.). In doing so, I took the position that any party who sought to void a civil jury verdict on the ground that it was invalid as a quotient verdict should prevail only if that invalidity was established by the standard of clear and convincing proof. Id., 27, 28,1 hew to that position for the reasons stated at that time.
On remand, the trial court, after evaluating the conflicting evidence to which it referred, expressly stated: “It is found on the basis of the credible testimony that the plaintiff has established by clear and convincing evidence that the actual verdict was solely the result of a prior agreement to employ the averaging procedure.” (Emphasis added.)
I, therefore, concur in the result on the ground that it is justified by the clear and convincing standard of proof.